Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the application 15/918,728 filed on 10/20/2020; Claims 1-3, 7, 10, 11, 12, 16, and 19 have been amended; Claims 1, 10, 19, and 20 are independent claims.  Claims 1-20 have been examined and are pending.
Authorization for this Examiner’s Amendment was given in a telephone interview with Applicant’s representative, Mrs. SHAFIEE, SHABNAM   (Reg. No.: 70,151) has agreed and authorized the Examiner to amend claims 1, 10, 19, and 20; Cancelled claims 4, 9, 13, 18, and 20. 
Examiner’s Amendments
Claims
Replacing claims 1-20 as following:
1. (Currently Amended) A computer device, comprising: 
memory configured to store data and instructions; 
at least one processor configured to communicate with the memory; and
an operating system configured to communicate with the memory and the at least one processor, wherein the operating system is operable to:




	




determine a logging in to a user account associated with the computer device; 
provide, responsive to the logging in to the user account associated with the computer device, a user interface configured for creating a security list;
wherein the user interface includes a list of one or more categories of webpages to add to or to remove from the security list for automatically disabling one or more browser extensions thereon;
wherein the security list further includes a uniform resource locator “URL” entry area to include specific webpages in the security list for automatically disabling the one or more browser extensions thereon;
receive, via the user interface, a selection of the one or more categories of webpages;
wherein the one or more categories of webpages identify webpages that include a signup or sign in form in which private user information is entered;
generate the security list responsive to the selection received via the user interface;
receive, via a browser, a navigation request to a webpage; 
compare a category of the webpage to the one or more categories selected in the security list;
compare a URL of the webpage to one or more specific URLs included in the security list via the URL entry area of the user interface;
navigate to the webpage in the browser;
allow the one or more browser extensions to operate on the webpage in the browser responsive to:
the category of the webpage not matching any of the one or more categories selected in the security list; and
the URL of the webpage not matching any of the one or more specific URLs included in the security list; and
prevent the one or more browser extensions from operating on the webpage in the browser responsive to:
the category of the webpage matching at least one of the one or more categories selected in the security list; or
the URL of the webpage matching at least one of the one or more specific URLs included in the security list.

2. 	(Previously Presented) The computer device of claim 1, wherein the one or more categories of webpages include banking webpages, medical webpages, educational webpages, or account registration webpages.

3.	(Previously Presented) The computer device of claim 1, wherein the operating system is further operable to:
associate user preferences in the security list with all computer devices associated with the user account.

4.	(Cancelled).

5.	(Previously Presented) The computer device of claim 1, wherein the operating system is further operable to:


	6.	(Previously Presented) The computer device of claim 5, wherein the disablement policy comprises a temporal period of time for blocking the one or more browser extensions.  

	7.	(Previously Presented) The computer device of claim 1, wherein the operating system is further operable to: 
generate a recommended list for restricting usage of browser extensions based upon an aggregation of selected categories of webpages or URLs provided by a plurality of users.  

8.	(Currently Amended) The computer device of claim 1, wherein the user interface includes a webpage category entry area configured for providing a webpage category not already included in [[a]] the list of one or more categories in the user interface.      

9.	(Cancelled).    

10. 	(Currently Amended) A method comprising:









determining a logging in to a user account associated with a computer device; 
providing, responsive to the logging in to the user account associated with the computer device, a user interface configured for creating a security list;
wherein the user interface includes a list of one or more categories of webpages to add to or to remove from the security list for automatically disabling one or more browser extensions thereon;
wherein the security list further includes a uniform resource locator “URL” entry area to include specific webpages in the security list for automatically disabling the one or more browser extensions thereon;
receiving, via the user interface, a selection of the one or more categories of webpages;
wherein the one or more categories of webpages identify webpages that include a signup or sign in form in which private user information is entered;
generating the security list responsive to the selection received via the user interface;
receiving, via a browser, a navigation request to a webpage; 
comparing a category of the webpage to the one or more categories selected in the security list;
comparing a URL of the webpage to one or more specific URLs included in the security list via the URL entry area of the user interface;
navigating to the webpage in the browser;
allowing the one or more browser extensions to operate on the webpage in the browser responsive to:
the category of the webpage not matching any of the one or more categories selected in the security list; and
the URL of the webpage not matching any of the one or more specific URLs included in the security list; and
preventing the one or more browser extensions from operating on the webpage in the browser responsive to:
the category of the webpage matching at least one of the one or more categories selected in the security list; or
the URL of the webpage matching at least one of the one or more specific URLs included in the security list.

11. 	(Previously Presented) The method of claim 10, wherein the one or more categories of webpages include banking webpages, medical webpages, educational webpages, or account registration webpages.

12.	(Previously Presented) The method of claim 10, further comprising:
associating user preferences in the security list with all computer devices associated with the user account.

13.	(Cancelled).  

14.	(Previously Presented) The method of claim 10, further comprising:
	providing a menu option on the user interface for configuring a disablement policy for the one or more browser extensions.

	15.	(Previously Presented) The method of claim 14, wherein the disablement policy comprises a temporal period of time for blocking the one or more browser extensions.  

	16.	(Previously Presented) The method of claim 10, further comprising: 


17.	(Currently Amended) The method of claim 10, wherein the user interface includes a webpage category entry area configured for providing a webpage category not already included in [[a]] the list of one or more categories in the user interface.

18.	(Cancelled).

19. 	(Currently Amended) A non-transitory computer-readable medium storing instructions executable by a computer device, comprising: 









at least one instruction for causing the computer device to determine a logging in to a user account associated with the computer device; 
at least one instruction for causing the computer device to provide, responsive to the logging in to the user account associated with the computer device, a user interface configured for creating a security list;
wherein the user interface includes a list of one or more categories of webpages to add to or to remove from the security list for automatically disabling one or more browser extensions thereon;
wherein the security list further includes a uniform resource locator “URL” entry area to include specific webpages in the security list for automatically disabling the one or more browser extensions thereon;
at least one instruction for causing the computer device to receive, via the user interface, a selection of the one or more categories of webpages;
wherein the one or more categories of webpages identify webpages that include a signup or sign in form in which private user information is entered;
at least one instruction for causing the computer device to generate the security list responsive to the selection received via the user interface;
at least one instruction for causing the computer device to receive, via a browser, a navigation request to a webpage; 
at least one instruction for causing the computer device to compare a category of the webpage to the one or more categories selected in the security list;
at least one instruction for causing the computer device to compare a URL of the webpage to one or more specific URLs included in the security list via the URL entry area of the user interface;
at least one instruction for causing the computer device to navigate to the webpage in the browser;
at least one instruction for causing the computer device to allow the one or more browser extensions to operate on the webpage in the browser responsive to:
the category of the webpage not matching any of the one or more categories selected in the security list; and
the URL of the webpage not matching any of the one or more specific URLs included in the security list; and
at least one instruction for causing the computer device to prevent the one or more browser extensions from operating on the webpage in the browser responsive to:
the category of the webpage matching at least one of the one or more categories selected in the security list; or
the URL of the webpage matching at least one of the one or more specific URLs included in the security list.

20. 	(Cancelled).

Examiner's Statement of reason for Allowance
Claims 1, 2, 3, 5-6, 7, 8, 10, 11, 12, 14-15, 16, 17, and 19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The invention is directed method, device, and non-transitory computer-readable media for managing browser extensions may include receiving a security list for restricting usage of one or more browser extensions on webpages that includes at least one or more of a webpage category and a uniform resource locator (URL).  The methods and devices may include receiving a navigation request to a webpage and providing a browser extension decision whether to allow the one or more browser extensions to operate on the webpage based at least upon the security list. 
Gordon,” US 2017/0353476, published Dec. 7, 2017), Nagoya et al. (“Nagoya,” US 2009/0178116, published Jul. 9, 2009), and Sherman (“Sherman,” US 2017/0061411, Published Dec. 2, 2017) generally directed to various aspect of method, device, and non-transitory computer-readable media for the computer device has memory that is configured to store data and instructions.  The processor is configured to communicate with the memory.  An operating system is configured to communicate with the memory and the processer.  The operating system is operable to receive a security list for restricting usage of browser extensions on webpages \that includes a webpage category and a URL.  The operating system receives a navigation request to a webpage.  The operating system provides a browser extension decision whether to allow the browser extensions to operate on the webpage based at upon the security list. 
However, none of Gordon, Nagoya Sherman teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claims 1, 10, and 19. For examples, it failed to teach “determine a logging in to a user account associated with the computer device; provide, responsive to the logging in to the user account associated with the computer device, a user interface configured for creating a security list; generate the security list responsive to the selection received via the user interface; receive, via a browser, a navigation request to a webpage;” and “compare a category of the webpage to the one or more categories selected in the security list; compare a URL of the webpage to one or more specific URLs included in the security list via the URL entry area of the user interface; navigate to the webpage in the browser;” and “allow the one or more browser extensions to operate on the webpage in the browser responsive to: the category of the webpage not matching any of the one or more categories selected in the security list; and the URL of the webpage not matching any of the one or more specific URLs included in the security list; and prevent the one or more browser extensions from operating on the webpage in the browser responsive to: the category of the webpage matching at least one of the one or more categories selected in the security list; or the URL of the webpage matching at least one of the one or more specific URLs included in the security list.”
This feature in light of other features describes in the independent claims 1, 10, and 19 are allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.








Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANH LE whose telephone number is (571)270-1380.  The examiner can normally be reached on Monday-Friday: 6:00 AM-3:30 PM, other Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on 571-270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 




/Canh Le/
Examiner, Art Unit 2439
January 12th, 2021


/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439